Citation Nr: 1333553	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  10-08 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


REMAND

The Veteran served on active duty from November 1966 to August 1968, which includes service in the Republic of Vietnam.

This matter initially came before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified before the undersigned at a June 2010 videoconference hearing.  A transcript of the hearing has been associated with his claims folder.

In April 2011, the Board remanded this matter for further development.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The VA adjudication manual instructs that requests for stressor verification must include, among other things, a two-month specific date range during which the claimed stressors occurred.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 15(c) (May 7, 2012) (indicating that information in requests to the U.S. Army and Joint Services Records Research Center (JSRRC) should include month and year during which the stressful event occurred and noting that JSRRC will research records dated 30 days before and 30 days after).

The Veteran has claimed that he was driving a vehicle as part of a military convoy in Vietnam when he hit and injured a Vietnamese child with the vehicle.  This stressor reportedly occurred in the vicinity of Vinh Thanh, Vietnam in January 1968.  Although the agency of original jurisdiction (AOJ) has previously sought more details from the appellant in order to search for corroborating information, the Board finds that, with the Veteran's unit information and geographic information and time previously provided, contact should be made with the JSRRC to attempt to verify the Veteran's claimed stressor.  (This is particularly so with regard to this specific stressor in light of the June 2011 VA examiner's assessment that the Veteran has PTSD as a result of this single event.)

Accordingly, the case is REMANDED for the following action:

1.  Prepare a summary of the claimed in-service stressor, to include dates and assigned units and approximate location of the event.  The in-service stressor reported by the Veteran involves hitting and injuring a Vietnamese child with a military vehicle.  This stressor reportedly occurred in the vicinity of Vinh Thanh, Vietnam in January 1968.

This summary, along with a copy of the Veteran's DD Form 214 and any pertinent service personnel records should be sent to the JSRRC or other appropriate service department entity.  All efforts to obtain stressor verification must be documented in the claims file.

2.  If the benefit sought on appeal remains denied, the agency of original jurisdiction (AOJ) should issue a supplemental statement of the case.  After the Veteran is given opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

